DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Office Action is in response to the amendment filed on 11/18/2020. 
Claims 41 has been amended. 
Claims 65-77 have been added.
Claims 54-64 was previously cancelled. 
Claims 1-77 are pending in the current application.

Response to Arguments
Regarding the Office Action filed on 06/24/2020:
Applicant’s arguments with respect to claims 41-53 have been considered but are moot because the arguments do not apply to the new reference or combination of the references being used in the current rejection.
				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eves et al. (US 20120222680 A1).
Regarding claim 41, Eves et al. discloses a forehead coupler (see 434 in Fig. 5-1) configured to connect first and second forehead straps of a headgear together in a closed loop (note that the first and second forehead straps are not positive recited, 434 is capable of performing the recited function as it includes 435 which allows to connect first and second forehead straps of a headgear together in a closed loop) and connect the headgear to a frame (see 420 in Fig. 5-1) comprising: 
a pair of lateral strap connectors (see below annotated Fig. 5-1); and, 
a frame connector (see the portion of 434 that is in between the pair of lateral strap connectors in Fig. 5-1) configured to link the pair of lateral strap connectors together, the frame connector comprising a front side configured to face away from a patient's face, a back side configured to face towards the patient's face, and a thickness between the front side and the back side (see Fig. 5-5), the frame connector further comprising an open end leading to a rib slot and a closed end, the open end and the closed end each extending between the pair of lateral strap connectors (see annotated Fig. 5-5, note that the slot in the annotated Fig. 5-5 can be considered as a rib slot as it is capable of receiving a rib via the slot); 
wherein the rib slot extends entirely through the thickness of the frame connector (see below annotated Fig. 5-5), and 
wherein the frame connector comprises a crossbar (see below annotated Fig. 5.5).

    PNG
    media_image1.png
    859
    713
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    812
    826
    media_image2.png
    Greyscale
 
Regarding claim 42, Eves et al. discloses the forehead coupler of claim 41, wherein the strap connectors each comprise a strap aperture (see 435 in Fig. 5-1) and a strap guide (see above annotated Fig. 5-1).
Regarding claim 43, Eves et al. discloses the forehead coupler of claim 41, wherein the crossbar has a cross-sectional profile comprising a first end and a second end connected by two flat sides (see below annotated Fig. 5-5 and Fig. 5-6, the side view of 5-6 shows that the front side and the back side which is opposite the front sides are flat).

    PNG
    media_image3.png
    812
    826
    media_image3.png
    Greyscale

Regarding claim 44, Eves et al. discloses the forehead coupler of claim 43, wherein the first and second ends have semicircular profiles (see above annotated Fig. 5-5).
Regarding claim 45, Eves et al. discloses the forehead coupler of claim 43, wherein the diameter of the first end is smaller than the diameter of the second end (see above annotated Fig. 5-5).
Regarding claim 46, Eves et al. discloses the forehead coupler of claim 43, wherein the length of the flat sides is greater than the diameter of the second end (see below annotated Fig. 5-1).

    PNG
    media_image4.png
    859
    713
    media_image4.png
    Greyscale

Regarding claim 47, Eves et al. discloses the forehead coupler of claim 43, wherein an acute angle is formed between the flat sides (see paragraph [0138], 434 can be bent to form an acute angle since 434 be made from flexible material such as silicone).
Regarding claim 48, Eves et al. discloses the forehead coupler of claim 41, wherein the frame connector is offset from the strap connectors (see cross bar in above annotated Fig. 5-5, the cross bar has a middle portion that is offset from the strap connectors).
Regarding claim 49, Eves et al. discloses the forehead coupler of claim 41, wherein the rib slot is formed within a flange that extends upwardly from the crossbar and extends between the two strap connectors (see below annotated Fig. 5-1).

    PNG
    media_image5.png
    859
    713
    media_image5.png
    Greyscale

Regarding claim 50, Eves et al. discloses the forehead coupler of claim 49, wherein the flange has a thickness that is less than the radius of the crossbar (see below annotated Figs, because the flange which has a same thickness as the strap connectors and strap connector has a thickness that is less the radius of semicircular profile of the cross bar, thus the flange has a thickness that is less than the radius of the crossbar).

    PNG
    media_image5.png
    859
    713
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    501
    663
    media_image6.png
    Greyscale


Regarding claim 51. The forehead coupler of claim 50, wherein the flange extends tangentially from the back side of the crossbar, thereby creating a recess on the front side of the frame connector (see below annotated Fig.).


    PNG
    media_image7.png
    501
    663
    media_image7.png
    Greyscale



Claim(s) 66-75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eves et al. (US 20120222680 A1).
Regarding claim 65, Eves et al. discloses a forehead coupler (see 434 in Fig. 5-1) configured to connect first and second forehead straps of a headgear together in a closed loop (note that the first and second forehead straps are not positive recited, 434 is capable of performing the recited function as it includes 435 which allows to connect first and second forehead straps of a headgear together in a closed loop) and connect the headgear to a frame (see 420 in Fig. 5-1), comprising: 
	a pair of lateral strap connector portions (see below annotated Fig. 5-1); and, 
a central section comprising: 
a crossbar extending (see below annotated Fig. 5.5) between the pair of lateral connector portions, the crossbar having a front side configured to face away from a patient's face, a back side configured to face towards the patient's face, and a thickness between the front side and the back side, and 
an open end leading to a rib slot, which extends entirely through the thickness of the crossbar (see annotated Fig. 5-5, note that the slot in the annotated Fig. 5-5 can be considered as a rib slot as it is capable of receiving a rib via the slot).

    PNG
    media_image1.png
    859
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    812
    826
    media_image2.png
    Greyscale

Regarding claim 66, Eves et al. discloses the forehead coupler of claim 65, wherein the strap connector portions each comprise a strap aperture (see 435 in Fig. 5-1) and a strap guide (see above annotated Fig. 5-1).
Regarding claim 67, Eves et al. discloses the forehead coupler of claim 65, wherein the crossbar has a cross- sectional profile comprising a first end and a second end connected by the front side and the back side, each of which are flat (see below annotated Fig. 5-5 and Fig. 5-6, the side view of 5-6 shows that the front side and the back side which is opposite the front sides are flat).

    PNG
    media_image3.png
    812
    826
    media_image3.png
    Greyscale

Regarding claim 68, Eves et al. discloses the forehead coupler of claim 67, wherein the first and second ends have semicircular profiles (see above annotated Fig. 5-5).
Regarding claim 69, Eves et al. discloses the forehead coupler of claim 67, wherein a diameter of the first end is smaller than a diameter of the second end (see above annotated Fig. 5-5.
Regarding claim 70, Eves et al. discloses the forehead coupler of claim 67, wherein the length of each of the front side and the back side is greater than a diameter of the second end (see below annotated Fig. 5-1).

    PNG
    media_image4.png
    859
    713
    media_image4.png
    Greyscale

Regarding claim 71, Eves et al. discloses the forehead coupler of claim 67, wherein an acute angle is formed between the front side and the back side (see paragraph [0138], 434 can be bent to form an acute angle since 434 be made from flexible material such as silicone).
Regarding claim 72, Eves et al. discloses the forehead coupler of claim 65, wherein the crossbar is offset from the strap connectors (see cross bar in above annotated Fig. 5-5, the cross bar has a middle portion that is offset from the strap connectors).
Regarding claim 73, Eves et al. discloses the forehead coupler of claim 65, wherein the rib slot is formed within a flange that extends upwardly from the crossbar and extends between the two strap connectors (see below annotated Fig. 5-1).


    PNG
    media_image5.png
    859
    713
    media_image5.png
    Greyscale

Regarding claim 74, Eves et al. discloses the forehead coupler of claim 73, wherein the flange has a thickness that is less than a radius of the crossbar (see below annotated Figs, because the flange which has a same thickness as the strap connectors and strap connector has a thickness that is less the radius of semicircular profile of the cross bar, thus the flange has a thickness that is less than the radius of the crossbar).

    PNG
    media_image5.png
    859
    713
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    501
    663
    media_image6.png
    Greyscale


Regarding claim 75, Eves et al. discloses the forehead coupler of claim 74, wherein the flange extends tangentially from the back side of the crossbar, thereby creating a recess on the front side of the crossbar.

    PNG
    media_image7.png
    501
    663
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eves et al. in view of Mazzone et al. (US 20120234326 A1).
Regarding claim 52, Eves et al. discloses the forehead coupler of claim 41, wherein the rib slot comprises two substantially vertical long edges separated by a short edge (see below annotated Fig., note that claim recites “substantially vertical” instead of “vertical”).

    PNG
    media_image8.png
    501
    663
    media_image8.png
    Greyscale

	Eves et al. does not disclose the short edge is horizontal and parallel with the cross bar. 
	Eves et al. further discloses the edge of the cross bar is a horizontal straight line. 

    PNG
    media_image9.png
    824
    747
    media_image9.png
    Greyscale

	Mazzone et al. teaches that a rib slot comprises two substantially vertical long edges separated by a short edge and the short edge is a horizontal straight line (see annotated Fig. 8-3) for the purpose of forming the forehead support (see paragraph [0204]). 

    PNG
    media_image10.png
    696
    623
    media_image10.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Eves et al. to make the short edge is a horizontal straight line such that the short edge is horizontal and parallel with the cross bar as taught by Mazzone et al. for the purpose of forming the forehead support.
Regarding claim 53, Eves et al. discloses the forehead coupler of claim 52, wherein the two long edges extend perpendicularly from the ends of the short edge and curve outwardly in an upwards direction (see below annotated Fig. 5-3).

    PNG
    media_image11.png
    824
    747
    media_image11.png
    Greyscale

Claims 76-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eves et al. in view of Mazzone et al. (US 20120234326 A1).
Regarding claim 76, Eves et al. discloses the forehead coupler of claim 65, wherein the rib slot comprises two substantially vertical long edges separated by a short edge (see below annotated Fig., note that claim recites “substantially vertical” instead of “vertical”).

    PNG
    media_image8.png
    501
    663
    media_image8.png
    Greyscale

	Eves et al. does not disclose the short edge is horizontal and parallel with the cross bar. 
	Eves et al. further discloses the edge of the cross bar is a horizontal straight line. 

    PNG
    media_image9.png
    824
    747
    media_image9.png
    Greyscale

	Mazzone et al. teaches that a rib slot comprises two substantially vertical long edges separated by a short edge and the short edge is a horizontal straight line (see annotated Fig. 8-3) for the purpose of forming the forehead support (see paragraph [0204]). 

    PNG
    media_image10.png
    696
    623
    media_image10.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Eves et al. to make the short edge is a horizontal straight line such that the short edge is horizontal and parallel with the cross bar as taught by Mazzone et al. for the purpose of forming the forehead support.
Regarding claim 77, Eves et al. in view of Mazzone et al. discloses the forehead coupler of claim 76, wherein the two long edges extend perpendicularly from the ends of the short edge and curve outwardly in an upwards direction (see below annotated Fig. 5-3).

    PNG
    media_image11.png
    824
    747
    media_image11.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773